J-S65032-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHESTER GENE MEDLEY                        :
                                               :
                       Appellant               :   No. 1168 MDA 2019

         Appeal from the Judgment of Sentence Entered June 17, 2019
       In the Court of Common Pleas of Northumberland County Criminal
                  Division at No(s): CP-49-CR-0000486-2018


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

JUDGMENT ORDER BY COLINS, J.:                       FILED DECEMBER 16, 2019

        Appellant, Chester Gene Medley, appeals from the judgment of sentence

of one to two years of confinement, imposed after the revocation of his

intermediate punishment (“IP”) and probation for simple assault and

disorderly conduct.1 We affirm.

        Appellant pleaded nolo contendere to the aforementioned charges and

was sentenced to two years of IP, which included nine months of house arrest

with electronic monitoring, followed by one year of probation. On May 21,

2019, a petition to revoke supervision was filed, asserting that Appellant had

violated his house arrest on May 1, 2, and 7, 2019. During his revocation



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   18 Pa.C.S. §§ 2701(a) and 5503(a)(4), respectively.
J-S65032-19


hearing on June 6, 2019, Appellant testified that his alleged house arrest

violations were due to “mechanical difficulties” with his tracking monitor, and

his wife testified that he was home on May 1, 2, and 7. N.T. at 4, 26. His

probation officer and her supervisor testified that there were no indications

that his tracking monitor malfunctioned. Id. at 18-19, 32. The trial court

found that Appellant had repeatedly violated his house arrest and, on June 17,

2019, sentenced him to one to two years of confinement. The trial court’s

“determination that [Appellant] violated his house arrest was based . . . on an

assessment of credibility.”   Tr. Ct. Op., 8/13/2019.    After his timely post-

sentence motion was denied, Appellant filed this timely appeal on July 5, 2019.

      Appellant presents the following issue for our review:

      Whether the [trial] court erred by finding [Appellant] violated his
      house arrest conditions and probation and parole supervision on
      May 1st, 2019, May 2nd, 2019 and May 7th, 2019, when the
      evidence suggested the equipment had malfunctioned on prior
      occasions, when [Appellant] denied the violations, and when no
      qualified mechanical expert testified to the contrary, causing the
      court finding to go contrary to the preponderance of evidence?

Appellant’s Brief at 6 (unnecessary capitalization omitted).

      An IP sentence is “analogous to a sentence of probation. We review a

sentence imposed following a revocation of probation for an error of law or an

abuse of discretion. Accordingly, we apply that same standard in reviewing

revocation of Appellant’s [IP] sentence.” Commonwealth v. Flowers, 149

A.3d 867, 872–73 (Pa. Super. 2016) (citations omitted). “[I]n reviewing an

appeal from a judgment of sentence imposed after the revocation of

probation, this Court’s scope of review includes the validity of the hearing, the

                                      -2-
J-S65032-19



legality of the final sentence, and if properly raised, the discretionary aspects

of the appellant’s sentence.” Commonwealth v. Kuykendall, 2 A.3d 559,

563 (Pa. Super. 2010).

        Appellant’s claim is a challenge to credibility – whether the trial court

should have believed Appellant and his wife or the probation officer and

supervisor. “An argument that the finder of fact should have credited one

witness’s testimony over that of another goes to the weight of the evidence.”

Commonwealth v. Smyser, 195 A.3d 912, 916 (Pa. Super. 2018).

However, a challenge to the weight of the evidence is not cognizable for an

appeal from the revocation of probation. Commonwealth v. McDermott,

547 A.2d 1236, 1246 (Pa. Super. 1988) (“no authority for appellant’s

assumption that a challenge to the evidence may be properly entertained on

appeal from parole revocation”); Commonwealth v. Obert, No. 457 WDA

2019, unpublished memorandum at 7 (Pa. Super. filed Sept. 19, 2019)

(“challenge to the weight of the evidence is not cognizable for an appeal from

the revocation of probation”);2 Commonwealth v. Levenberg, No. 2680

EDA 2018, unpublished memorandum at 9 (Pa. Super. filed July 23, 2019)
____________________________________________


2   Pursuant to Pa.R.A.P. 126(b) (effective May 1, 2019):

        (1) As used in this rule, “non-precedential decision” refers to an
        unpublished non-precedential memorandum decision of the
        Superior Court filed after May 1, 2019 . . .

        (2) Non-precedential decisions as defined in (b)(1) may be cited
        for their persuasive value.



                                           -3-
J-S65032-19



(“no authority . . . indicates that we may entertain on appeal a challenge to

the weight of the evidence from a probation revocation”); see also

Commonwealth v. Mullins, 918 A.2d 82, 85 (Pa. 2007) (procedural

distinctions between a trial and a probation revocation hearing); Kuykendall,

2 A.3d at 563 (scope of appellate review does not include weight of evidence

claims). Accordingly, Appellant is not entitled to relief.3

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2019




____________________________________________


3  Assuming such a challenge were viable, we would note that, contrary to
Appellant’s allegation, there is no evidence that any of his tracking devices
had malfunctioned. Appellant’s probation officer had tried to accommodate
him when he had complained about the reliability of his devices in the past by
replacing his ankle monitor twice, even though there was no proof that those
first two devices had malfunctioned. N.T. at 18, 32. Appellant cannot rely
upon the officer’s two prior attempts to appease him as evidence that there
was something wrong with his third device – and there was no evidence that
his final monitor had malfunctioned, either. Appellant also cites no authority
to support his assertion that the Commonwealth is required to present expert
testimony regarding the functioning of electronic monitoring equipment.

                                           -4-